MEMORANDUM **
Steven George Orr appeals pro se a decision of the United States Tax Court upholding the Commissioner of Internal Revenue’s determination of income tax deficiencies for tax years 1995 and 1996. We have jurisdiction pursuant to 26 U.S.C. § 7482. We review for clear error the factual findings of the Tax Court. See Wolf v. Commissioner, 4 F.3d 709, 712 (9th Cir.1993). We affirm.
We conclude that the Tax Court correctly found that Orr did not rebut the Commissioner’s evidence proving Orr’s tax deficiencies. See Merkel v. Commissioner, 192 F.3d 844, 852 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.